A defendant executor may be a witness to prove when and where he found a paper offered in evidence.Debt sur arbitration bond, executed by the defendant’s testator, to the plaintiff’s testator. Plea payment, with leave to give the special matters in evidence.The arbitrators had awarded on the 13th February 1783, 120/. to be paid by Everhart to Standley ; and the only question was, whether a receipt for that sum on the 2d March 1783, by the hands of Peter Sommers, whereto one Moses Hill was a witness; was genuine or not.